Final Action                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Introduction
1. For reissue applications filed before September 16, 2012, all references to 35 U.S.C.
251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.
Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

2. This Office Action addresses U.S. Application No. 16/277,009 (hereinafter also referred to as ‘009 or the instant application) which is a reissue divisional of 15/265,286 (hereinafter also referred to as ‘286 or the parent application), now pending, and each of ’009 and ‘286 is a reissue application of U.S. Application Serial No. 13/281,075, filed October 25, 2011 now U.S. Pat. No. 8,838,343 (hereinafter also referred to as ‘075 or ‘343), issued on September 16, 2014, entitled “VEHICLE LAMP CONTROLLER, VEHICLE LAMP SYSTEM, AND VEHICLE LAMP CONTROL METHOD”. The latter application claims priority to Japanese Patent Application No. 2010- 239736 filed on October 26, 2010 and Japanese Patent Application No. 2011- 153592 filed on July 12, 2011.1

3. Based upon Applicant’s lack of any statement in accordance with MPEP 1418 and
after the Examiner’s independent review of ‘343 itself and its prosecution history, the Examiner
finds no current ongoing litigation involving ‘343, see the litigation search now of record. Also
based upon the Examiner’s independent review of ‘343 itself and the prosecution history, the
Examiner cannot locate any other previous Reexaminations or supplemental examinations.

4. The ‘343 patent issued with claims 1-16 (hereinafter also referred to as the patent
claims). A preliminary amendment filed concurrently with the instant application on September 14, 2016 was entered and considered. The preliminary amendment added independent claims 17-19 and cancelled claims 1-16.2
	A December 18, 2020 response amended claims 17-19 and added claims 20-21.  Amendments to the specification and drawings were also presented.
Applicant's submission filed on May 14, 2021 amended claims 17-19 again and also amended claims 20-21.  Amendments to the specification were also presented.
Most recently, a response filed July 28, 2022 amended claims 17-19 and added claims 22-23.  Amendments to the specification were also presented.
	
	5. As of the date of this Office Action, the status of the claims is:
Claims 17-23 are pending.
Claims 17-23 are examined.
Claims 17-23 are objected to and/or rejected as set forth infra.

Priority
6. Based upon a review of the instant application, the Examiner finds that Applicant claims priority to Japanese Patent Application No. 2010-239736 filed on October 26, 2010 and Japanese Patent Application No. 2011-153592 filed on July 12, 2011. Certified copies of which were filed in the ‘075 application.3,4

7. Because the effective filing date of claims of the instant application is not on or after
March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead,
the earlier ‘First to Invent’ provisions apply. See 35 U.S.C. 100. See also paragraph 1, supra,
again.

Amendments
8. The amendment filed/entered July 28, 2022 proposes amendments that do not comply with 37 CFR 1.173, i.e. Making amendments in a reissue application, (b)(2), i.e. Claims, and (d), i.e. Changes shown by markings.5  
With regard claims 17-19, the parenthetical “(New)” should be --(New, amended)--.
It is also noted that the portion of the specification, i.e. “11:32-61”, relied upon for support with respect to claim 19 does not include the recited language, i.e. “the vehicle lamp…vehicle 300.” 

Claim Interpretation
 9.  The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art See MPEP §2111.  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  
An independent review of the claims in view of the specification herein found the following explanations of claim language:

“vehicle vertical direction (a pitch angle direction)”
(Col. 5, line 21.)

“When the vehicle is stopped’ is, for example, the time when the value detected by the acceleration sensor 316 becomes stable, after the vehicle speed obtained by the vehicle speed sensor 312 became 0.  The reason why it is the time when the value detected by the acceleration sensor 316 becomes stable is that it takes a little time for the attitude of the vehicle 300 to become stable after the vehicle 300 stops and thus, in a state where the vehicle attitude is not stable, it is difficult to detect the accurate summed angle θ.” 
(Col. 8, line 66-col. 9, line 7.) 

“the time when the value becomes stable’ may be defined as the time when the variations in the values detected by the acceleration sensor 316 per unit time becomes equal to or less than a threshold, or as the time when a given period of time has elapsed after the vehicle speed detected by the vehicle speed sensor 312 became 0.  The time ‘when the vehicle is stopped’, the ‘threshold’ and the ‘given period of time’ can optionally be set based on an experiment or simulation by a designer.”
(Col. 9, lines 7-15.)

“While the vehicle is stopped’ means, for example, a period from the time when the value detected by the acceleration sensor 316 becomes stable to the time when the vehicle starts moving.  The ‘time when the vehicle starts moving’ means, for example, the time when the vehicle speed detected by the vehicle speed sensor 312 exceeds 0.  ‘While the vehicle is stopped’ can optionally be defined based on an experiment or simulation by a designer.”
(Col. 9, lines 44-51.)

“While the vehicle is moving’ can be defined as, for example, from the time when the vehicle speed obtained from the vehicle speed sensor 312 exceeds 0 to the time when the vehicle speed obtained from the vehicle speed sensor 312 becomes 0.  ‘While the vehicle is moving’ can optionally be defined based on an experiment or simulation by a designer.” 
(Col. 8, lines 54-60.)
(Emphasis added.)
However, due to the language which is emphasized and the discussion in the following paragraphs, the ‘286 specification is not considered to provide any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision. The language at col. 5, line 21 is considered to illustrate alternative terminology.


B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Reissue Declaration
10.  The reissue oath/declaration filed 2/15/2019 includes a typographical error, i.e. “Claim 17”6.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


he following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



11.  Claims 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Zillgitt (US 5,896,011 hereinafter also referred to as ‘011) in view of the Merriam -Webster’s definition of “standing”, Yow et al (US 20110066347 hereinafter also referred to as ‘347) and Brown (US 8412485 hereinafter also referred to as ‘485).
	
See the entirety of ‘011.


Claim 17

A controller for controlling a vehicle lamp of a vehicle comprising:
	See ‘011 at, e.g., title, Figures, col. 2, line 37-col. 3, line 2 and col. 3, lines 37-64.
an acceleration sensor configured to obtain detection values of [an] inclination of a vehicle; and

	See ‘011 at, e.g., col. 3, lines 3-44, and col. 4, line 26-col. 5, line 8, e.g., sensor unit 40, with sensors 24, 30, 42 configured to obtain detection values of inclination of a vehicle, see again, e.g., col. 4, lines 30-53.  While ‘011 teaches an inclination sensor, it does not explicitly teach such is an “acceleration sensor” as claimed.   See however ‘347 at paragraph 19 and Figure 1 and ‘485 at, e.g., col.2, lines 29-30 and 37-49, col. 6, lines 12-33 and the claims which describe acceleration sensors, i.e. accelerometers, as inclination sensors of vehicle attitude.  Therefore to employ acceleration sensing inclination sensors as taught by ‘347 and ‘485 with the vehicle system of ‘011 (if not already) would be obvious to one of ordinary skill in the art for the predictable result of detecting the inclination of the vehicle/vehicle part on which it is arranged  relative to the center of gravity.    
 
a control unit configured to
calculate a road surface angle of the vehicle when the vehicle is stopped based on a detection value of [the] inclination of the vehicle obtained by the [at least one] acceleration sensor at a time when the vehicle is stopped, when the vehicle is stopped is a time[period from a time when a speed of the vehicle is equal to 0 until a time ]when the detection value [ on the] of inclination of the vehicle becomes stable after a speed of the vehicle decreases to 0;

See ‘011 at, e.g., the previously cited portions, esp. col. 4, line 67-col. 5, line 2, as well as col. 4, lines 7-25, esp. lines 7-9 and 17-20, and col. 5, lines 9-14.  Therefore, ‘011 describes the evaluations and determinations at a time when the vehicle is in a “standing position”. As evidenced by Merriam Webster’s dictionary definition of “standing”, i.e. “not movable”, see also synonyms “immobile, nonmoving, static, stationary”, ‘011 therefore describes or obviously suggests a time when the vehicle, and thereby, any detection value of inclination obtained thereat, is not moving/changing or is, in other words, stable.  While ‘011 does not explicitly describe that the vehicle is standing after the vehicle speed decreases to 0, it would be obvious to one of ordinary skill in the art, that a vehicle is standing/not moving before it is moving, i.e. before it’s speed increases from 0, and/or after it is no longer moving, i.e. after it’s speed decreases to 0.  Accordingly, since the prior art describes calculating a road surface angle of the vehicle when the vehicle is stopped/standing based on a detection value of  inclination of the vehicle obtained by the acceleration sensor at a time when the vehicle is stopped/standing, it would be obvious to one of ordinary skill in the art that the prior art also describes when the vehicle is stopped is a time when the detection value of inclination of the vehicle becomes stable/static/nonmoving  and such time includes a time after a speed of the vehicle decreases to 0. 
[the control device configured to]
calculate a vehicle angle based on the calculated road surface angle at the time when the vehicle is stopped and a detection value of [the] inclination of the vehicle obtained by the acceleration sensor at a time while the vehicle is stopped, while the vehicle is stopped is a time period from when the detection value on the inclination of the vehicle becomes stable [until] to a time when the speed is greater than 07; and
adjust an optical axis of the vehicle lamp based on the information on the vehicle angle8. 

	See ‘011 at, e.g., previously cited portions, esp. Figure 1, element 16, element 10, col. 2, lines 48-51 and 60-62, col. 4, lines 7-25, esp. lines 7-9 and 17-20, and col. 4, line 64-col. 5, line 17, e.g., vehicle angle, e.g., γ, is calculated based on the road surface angle, e.g., €, e.g., value(s) detected from 24 and/or 42, and the inclination, e.g. value detected by 30.  See also the prior discussion of “standing position”.  Therefore, ‘011 describes or obviously suggests a time when the vehicle, and thereby, any detection value of inclination obtained thereat, is not moving/changing or is, in other words, stable.  While ‘011 does not explicitly describe that a time the vehicle is standing includes a time period from when the detection value on the inclination of the vehicle becomes stable to a time when the speed is greater than 0, it would be obvious to one of ordinary skill in the art, that a vehicle is standing/not moving before it is moving, i.e. before it’s speed increases from 0, and/or after it is no longer moving, i.e. after it’s speed decreases to 0. Accordingly, since the prior art describes calculating a vehicle angle while the vehicle is stopped/standing based on the calculated road surface angle of the vehicle and a detection value of inclination of the vehicle obtained by the acceleration sensor at a time when the vehicle is stopped/standing, it would be obvious to one of ordinary skill in the art that the prior art also describes while the vehicle is stopped is a time when the detection value of inclination of the vehicle becomes stable/static/nonmoving and such time includes a time  before a speed of the vehicle is greater than 0.

Claim 18    
 	A method of controlling a part of a vehicle, comprising:
	See discussion of claim 17 supra, preamble.
calculating information on a road surface angle of the vehicle when the vehicle is stopped based on a detection value of inclination of the vehicle obtained from an acceleration sensor at a time when the vehicle is stopped, when the vehicle is stopped is a time[period from a time when a speed of the vehicle is equal to 0 until a time ]when the detection value  of inclination of the vehicle becomes stable after a speed of the vehicle decreases to 0;

	See discussion of lines 5-8 of claim 17 supra.	
calculating information on a vehicle angle based on the information on the road surface angle of the vehicle when the vehicle is stopped and a detection value of inclination of the vehicle obtained from the acceleration sensor at a time while the vehicle is stopped, while the vehicle is stopped is a time period from when the detection value [on the inclination of the vehicle] becomes stable [until] to a time when the speed is greater than 0; and

	See discussion of lines 9-13 of claim 17 supra.

adjusting a part of the vehicle based on the information on the vehicle angle. 
See discussion of the last line  of claim 17 supra.

Claim 20
The method  according to claim 18, wherein the part of the vehicle is a vehicle lamp, and an optical axis of the vehicle lamp is adjusted based on the information on the vehicle angle.
See discussion of the last line of claim 17 supra.

12. Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Zillgitt (US 5,896,011 hereinafter also referred to as ‘011) in view of the Merriam -Webster’s definition of “standing”, Yow et al (US 20110066347 hereinafter also referred to as ‘347) and Brown (US 8412485 hereinafter also referred to as ‘485) as applied to claims 17-18, and further in view of Toda et al (US 6450673 hereinafter also referred to as ‘673).

Claim 22
The controller according to claim 17, further comprising a speed sensor configured to detect the speed of the vehicle.

Claim 23
The method according to claim 18, wherein the speed of the vehicle is detected by a speed sensor. 

	‘011 as discussed above does not explicitly a speed sensor for detecting the speed of the vehicle.  However, ‘011 as discussed above does describe it’s method “while in the standing position”, i.e. not moving, stationary, static.  See however ‘673 which, like ‘011, relates to a car head light adjustment system for a standing vehicle which includes a speed sensor in order to determine the state/position of the vehicle, i.e. a standing state, a not standing state.  To employ a speed sensor as taught by ‘637 with the headlight adjustment system of ‘011 would be obvious to one of ordinary skill in the art for the predictable result of determining states of the vehicle including a standing state as described by ‘011. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 15/265,286. 
This is a provisional nonstatutory double patenting rejection.
Claim 19
	A method of controlling a part of a vehicle, comprising:
See the preamble of claim 16 of ‘286 which recites “[t]he vehicle lamp control method” and thereby, obviously a method of controlling a part of a vehicle.  See also the discussion of claim 21 below. 
determining a temporal change amount of a vehicle longitudinal direction acceleration and a temporal change amount of a vehicle vertical direction acceleration detected by an acceleration sensor during at least one of an acceleration and a deceleration of a vehicle;

See the preamble of claim 16 of ‘286 which recites “”according to claim 14,”.  Claim 14 recites “…obtaining acceleration information detected by an acceleration sensor; deriving a vehicle longitudinal direction acceleration and a vehicle vertical direction acceleration from the acceleration information; calculating a variation in a ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle;…”.  Therefore, claim 16 of ‘286 obviously teaches determining/deriving/detecting by an acceleration sensor a change amount of a vehicle longitudinal direction acceleration and a change amount of a vehicle vertical direction acceleration during  the time of at least one of an acceleration and a deceleration of a vehicle;

calculating information on a vehicle angle based on a ratio between [a] the temporal change amount of a vehicle longitudinal direction acceleration and [a] the temporal change amount of a vehicle vertical direction acceleration [detected by an acceleration sensor during at least one of an acceleration and a deceleration of a vehicle]; and

See the body of claim 16 of ‘286 which recites “…further comprising obtaining an inclination angle of the vehicle with respect to a road surface based on the variation in the ratio between the temporal change amount of the vehicle longitudinal direction acceleration and the temporal change amount of the vehicle vertical direction acceleration.”  Therefore, claim 16 of ‘286  obviously teaches calculating vehicle angle information based on the ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration. 

adjusting the part of the vehicle based on the information on the vehicle angle.
See the preamble of claim 16 of ‘286 which recites “”according to claim 14,”.  Claim 14 recites “adjusting an optical axis of a vehicle lamp based on the ratio.”  Therefore, claim 16 of ‘286 also obviously teaches adjusting the part of the vehicle based on the information of the vehicle angle.  See also claim 21 below.

Claim 21
The method of  according to claim 19, wherein the part of the vehicle is a vehicle lamp, and an optical axis of the vehicle lamp is adjusted based on the information on the vehicle angle.

See again the preamble of claim 16 of ‘286 which recites “”according to claim 14,” and the preamble and last  line of claim 14 of ‘286 and the preceding discussion of claim 19.

 				Response to Arguments 
The remarks on pages 6-13 filed July 28, 2022 have been considered in their entirety. Specifically:
The remarks regarding the status on page 8 were noted.
With respect to the remarks regarding the disclosure objections on page 8, the objections discussed have not been maintained. 
As to the remarks regarding 35 USC 112, second paragraph, on pages 8-9, the discussed  issues have not been maintained.
The remarks on pages 11-12 with regard to claims 19 and 21 are moot in that the rejections on the specified prior art have not been maintained.  The remarks on pages 9-11 regarding claims 17-18 and 20 and now claims 22-23 are narrower than the language of the claims, see Claim Language Interpretation section, paragraph 9, section A. above and the teachings of the prior art.  For example, as discussed above in paragraph 11, there are teachings of making evaluations of sensor readings occurring during specific timings which include those claimed.


Conclusion
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,838,343 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
    /J.W/    Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 402 days.
        2 In the parent application the same claims 17-19 were preliminarily added but cancelled after the first non-final Office action.
        3 However no translations of such Japanese applications are of record in the prosecution history in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
        4 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date. For example, if portions from the different applications are taken to create/support an invention, then no single one of them supports the invention and the benefit of their filing dates are not awarded.
        5 Note also 37 CFR 1.173,(g), i.e. Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.  
        6 See the error statement with regard to claim 18.  Also contrary to the 5/14/21 response, page 37, the declaration was accepted despite this typographical error.
        7 Cf. “a period from the time when the value detected by the acceleration sensor 316 becomes stable to the time when the vehicle starts moving” (emphasis added) set forth in in paragraph 9, section A., above. Therefore, as best understood, neither “at a time while the vehicle is stopped” nor “while the vehicle is stopped” require the time be until the speed “starts moving”, i.e. as claimed doesn’t have to be only until the speed  becomes greater 0.  ”
        8 It is noted that the claim language does not require adjusting an optical axis of the vehicle lamp with respect to/relative to the vehicle vertical direction/pitch angle direction.  Note ‘286 at, e.g., col. 5, lines 18-21.